EXHIBIT 10.40

CLINICAL SUPPLY AGREEMENT

THIS CLINICAL SUPPLY AGREEMENT (the “Agreement”) is entered into as of the
1st day of June, 2006 (the “Effective Date”) by and between SCHERING
AKTIENGESELLSCHAFT, a German corporation having a principal place of business at
Müllerstraße 178, D-13342 Berlin, Germany (“Schering”) and SONUS
PHARMACEUTICALS, INC., a Delaware corporation having a principal place of
business at 22026 20th Avenue SE, Bothell, Washington 98021 (“Sonus”).  Schering
and Sonus are referred to individually as a “Party” and collectively as
“Parties.”

WHEREAS, Schering and Sonus have entered into a Collaboration and License
Agreement having an effective date of October 17, 2005 (the “License Agreement”)
for the development and commercialization of the Product in the Territory (each
as defined below);

WHEREAS, pursuant to the License Agreement, Sonus has granted to Schering
exclusive rights to develop and commercialize the Product in the Territory,
which rights include, among other rights, the right to elect to make the Product
and have the Product made on its behalf;

 WHEREAS, Schering gave written notice of its election to assume responsibility
for manufacture and supply of Product on March 2, 2006, but has not yet
established internal or external manufacturing capabilities for the Product, and
the Parties desire that Sonus supply Schering with clinical supplies of the 
Product pursuant to the MSA (as defined below) until Schering establishes such
manufacturing capabilities; and

WHEREAS, pursuant to Section 7.02 of the License Agreement, the Parties wish to
provide for each Party’s rights and responsibilities in connection with the
clinical supply of the Product to Schering by Sonus as set forth in the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties agree as follows:


1.             DEFINITIONS.

Capitalized terms used in this Agreement (other than the headings of the
Articles and Sections), whether used in the singular or plural, shall have the
meaning set forth below, or, if not listed below, the meaning as designated in
the text of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  For the purposes of this definition, a Person shall be deemed to
control another Person if such Person possesses the power to direct or cause the
direction of the management, business and policies of such Person, whether
through ownership of fifty percent (50%) or more of the voting securities of
such Person, by contract or otherwise.


“API” OR “ACTIVE PHARMACEUTICAL INGREDIENT” MEANS ANY COMPONENT OF THE PRODUCT
THAT IS INTENDED TO FURNISH PHARMACOLOGICAL ACTIVITY OR OTHER DIRECT EFFECT IN
THE DIAGNOSIS, CURE, MITIGATION, TREATMENT, OR PREVENTION OF DISEASE, OR TO
AFFECT THE STRUCTURE OR ANY FUNCTION OF THE

1


--------------------------------------------------------------------------------


body of man or animals, but does not include intermediates used in the synthesis
of such ingredients.

“Certificate of Analysis” means a certificate that accompanies each shipment of
Product certifying that the Product meets the Specifications.

“Certificate of Compliance” means a certificate that accompanies each shipment
of Product certifying that the Product has been manufactured according to cGMP.

“cGMP” means current Good Manufacturing Practices regulations promulgated by
FDA, as they may be amended from time to time. cGMP also includes published
standards of FDA (or other standards of FDA that are generally recognized within
the United States pharmaceutical industry) that relate to the testing,
manufacturing, processing, packaging, holding or distribution of drug substances
and finished drugs.  cGMP also includes similar standards, guidelines and
regulations promulgated or otherwise required by the European Commission, and
published standards of the European Commission (and other standards of the
European Commission that are generally recognized within the European
pharmaceutical industry), including the Guide to Good Manufacturing Practices
for Medicinal Products as promulgated under European Directive 91/356/EEC, as
amended from time to time, that relate to the testing, manufacturing,
processing, packaging, holding or distribution of drug substances and finished
drugs..

“Confidential Information” means all information and materials regarded by the
disclosing Party as confidential (including, without limitation, information
relating to the Sonus Technology, as defined in the License Agreement) furnished
by one Party to the other pursuant to this Agreement and all information created
or developed during the course of the Parties’ collaboration hereunder, whether
in oral, written, graphic or electronic form.  Confidential Information shall
not include any information which the receiving party can prove by competent
evidence:


(A)           IS NOW OR HEREAFTER BECOMES, THROUGH NO FAULT OR FAILURE TO ACT ON
THE PART OF THE RECEIVING PARTY, GENERALLY KNOWN OR AVAILABLE,


(B)           IS KNOWN BY THE RECEIVING PARTY, WITHOUT OBLIGATIONS OF
CONFIDENTIALITY, AT THE TIME OF RECEIVING SUCH INFORMATION, AS DEMONSTRATED BY
WRITTEN EVIDENCE,


(C)           IS HEREAFTER FURNISHED TO THE RECEIVING PARTY BY A THIRD PARTY, AS
A MATTER OF RIGHT AND WITHOUT RESTRICTION ON DISCLOSURE,


(D)           IS INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY WITHOUT THE AID,
APPLICATION OR USE OF THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION, AS
DEMONSTRATED BY WRITTEN EVIDENCE, OR


(E)           IS THE SUBJECT OF WRITTEN PERMISSION TO DISCLOSE PROVIDED BY THE
DISCLOSING PARTY.

“Contract Manufacturing Agreement” means an agreement between Sonus and a Third
Party contract manufacturer regarding the manufacture of all or part of the
clinical supply of the

2


--------------------------------------------------------------------------------


Product.  For the avoidance of doubt, the MSA and the Quality Agreement shall be
considered Contract Manufacturing Agreements.

“EU” means the countries of the European Union as constituted from time to time.

“FDA” means the United States Food and Drug Administration or successor agency
thereto.

“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended.

“Field” means all uses of the Product for the diagnosis, prevention, treatment,
cure or mitigation of all disease states, conditions, disorders and indications
in humans or in animals

“Investigator Sponsored Study” or “ISS” means any clinical study with respect to
the Product in the Field where the sponsor of the study is a physician or group
of physicians acting as sponsor-investigator(s) and neither of the Parties nor
any of their Affiliates or sublicensees accept the role of sponsor or co-sponsor
of such a study.

“MSA” means the Manufacturing and Supply Agreement between Sonus and Gensia
Sicor Pharmaceutical Sales, Inc. (now known as Sicor Pharmaceuticals, Inc.),
effective as of June 26, 2002.

“NDA” means New Drug Application, as described in FDA regulations, 21 C.F.R. 50,
including all amendments and supplements to the application.

“NDA Support Trial” means any clinical study with respect to the Product in the
Field that will be part of the initial NDA (as defined in the License Agreement)
submission, excluding the Pivotal Trial (as defined in the License Agreement).

“Product” means the product known as TOCOSOL® Paclitaxel, as more particularly
described in the License Agreement.

“Quality Agreement” means the Quality Agreement for the Manufacturing and Supply
of Tocosol® Paclitaxel Injectable Emulsion between Sonus and Sicor
Pharmaceuticals, Inc., effective as of February 1, 2005.  A complete copy of the
Quality Agreement is attached hereto as Exhibit A.

“ROW” means all countries, territories and geographical areas of the world,
excluding the United States of America and its territories, commonwealths and
possessions.

“ROW Registrational Trial” means any clinical study with respect to the Product
in the Field that will be part of an application for approval by any regulatory
authority in the ROW.

3


--------------------------------------------------------------------------------


“Schering Sponsored Study” or “CSS” means any non-registrational clinical study
with respect to the Product in the Field where the sponsor of the study is
Schering or its Affiliates.

“Specifications” means the regulatory, manufacturing, quality control and
quality assurance procedures, processes, practices, standards, instructions and
any other attributes that the Parties agree upon, or that are otherwise
required, in connection with the manufacture of the Product, as may be amended
by the Parties from time to time.  A complete copy of the Specifications, as
agreed by the Parties, is attached hereto as Exhibit B.

“Term” has the meaning specified in Section 6.1 of this Agreement.

“Territory” means the entire world.

“Third Party” means any entity other than Schering, Sonus or any of their
Affiliates.


2.             SUPPLY OF PRODUCT


2.1          CLINICAL SUPPLY.  PURSUANT TO THE TERMS HEREOF, SONUS SHALL, DURING
THE TERM OF THIS AGREEMENT, MANUFACTURE, EITHER BY ITSELF OF THROUGH A THIRD
PARTY, AND SUPPLY TO SCHERING  CLINICAL SUPPLY OF THE PRODUCT NECESSARY TO
SUPPORT ISS, CSS, NDA SUPPORT TRIALS, ROW REGISTRATIONAL TRIALS, AND ANY OTHER
INVESTIGATIONAL STUDY SPONSORED OR CONDUCTED BY SCHERING.


2.2          QUALITY OF PRODUCT. ALL PRODUCT MANUFACTURED AND SUPPLIED TO
SCHERING BY SONUS HEREUNDER SHALL COMPLY WITH THE QUALITY AGREEMENT.


2.3          SUPPLY APPROVAL.  BATCHES OF PRODUCT WILL BE MANUFACTURED
CONSISTENT WITH THE MSA AND AS APPROVED BY THE STEERING COMMITTEE.  EACH PARTY
AGREES TO ADHERE TO THEIR RESPECTIVE PHARMACEUTICAL RESPONSIBILITIES CONCERNING
SUPPLY OF PRODUCT AS SET FORTH IN THE AGREEMENT ON RESPONSIBILITY DEFINED
REGARDING MANUFACTURE AND QUALITY CONTROL ATTACHED HERETO AS EXHIBIT C.


2.4          DELIVERY/RISK OF LOSS.  SONUS SHALL DELIVER ALL QUANTITIES OF THE
CLINICAL SUPPLY OF THE PRODUCT PURCHASED HEREUNDER F.O.B. THE PRODUCT
MANUFACTURING POINT.  THE PRODUCT SHALL BE PACKAGED, LABELED, STORED, AND
SHIPPED IN A MANNER THAT ASSURES THAT THE PRODUCT MEETS THE SPECIFICATIONS UPON
DELIVERY.  EACH SHIPMENT OF PRODUCT SHALL BE ACCOMPANIED BY A CERTIFICATE OF
ANALYSIS, A CERTIFICATE OF COMPLIANCE, AND COPIES OF THE MANUFACTURING AND
PACKAGING BATCH RECORDS.


2.5          TESTING, ACCEPTANCE AND REJECTION.  UPON SCHERING’S RECEIPT OF EACH
BATCH OF CLINICAL SUPPLY OF THE PRODUCT, SCHERING OR ITS DESIGNEE SHALL HAVE
THIRTY (30) DAYS TO INSPECT SUCH BATCH TO DETERMINE ITS COMPLIANCE WITH THE
SPECIFICATIONS.  IF SCHERING DOES NOT NOTIFY SONUS OF SCHERING’S REJECTION OF A
BATCH OF SAID PRODUCT WITHIN SUCH THIRTY (30) DAY PERIOD, SUCH PRODUCT SHALL BE
DEEMED ACCEPTED SUBJECT TO PRODUCT WARRANTIES UNDER SECTION 7.1.  IF SCHERING
REJECTS ANY BATCH OF PRODUCT (“DEFECTIVE PRODUCT”), SONUS SHALL PROMPTLY NOTIFY
SCHERING IN WRITING IF IT EITHER:  (A) AGREES WITH THE REJECTION, IN WHICH EVENT
SONUS SHALL PROMPTLY REPLACE SUCH DEFECTIVE PRODUCT WITH PRODUCT COMPLYING WITH
THE SPECIFICATIONS TO THE EXTENT IT IS ABLE TO DO SO UNDER THE

4


--------------------------------------------------------------------------------


MSA and shall request in writing that Schering either return or destroy the
rejected batch of Product at no additional cost to Schering; or (b) dispute
Schering’s rejection.  If Sonus disputes Schering’s rejection, then the Parties
shall engage a mutually acceptable Third Party laboratory to make a final and
binding determination if the rejection was proper.  The fees and expenses of
such laboratory testing shall be borne entirely by the Party against whom such
findings are made.  If such laboratory determines that such batch of Product has
not been reasonably rejected, then such batch shall automatically be deemed to
have been accepted by Schering, and if it has not already done so, Schering will
pay the amount for the batch of Product initially rejected by Schering.  If such
laboratory determines that such batch of Product has been reasonably rejected,
or if Sonus agrees with Schering’s rejection, then Sonus shall promptly replace
such Defective Product with Product complying with the Specifications.


2.6          SCHERING INSPECTIONS AND INFORMATION RIGHTS.  SONUS AGREES THAT
SCHERING WILL HAVE ACCESS TO SONUS’ FACILITIES AND ANY THIRD PARTY CONTRACT
MANUFACTURING FACILITIES (SUBJECT TO ANY RESTRICTIONS UNDER ANY AGREEMENTS
BETWEEN SONUS AND ITS THIRD PARTY CONTRACTORS) AT ALL REASONABLE TIMES FOR
PURPOSES OF INSPECTING SUCH FACILITIES AND MONITORING ACTIVITY RELATING TO
SONUS’ OBLIGATIONS UNDER THIS AGREEMENT.


3.             PRICE AND PAYMENTS.


3.1          PRICE.  THE PRICE FOR EACH BATCH OF PRODUCT SHALL BE THE COST OF
PRODUCT TO SONUS FOR ANY PRODUCT MANUFACTURED BY A THIRD PARTY AND SHALL
INCLUDE, BUT NOT BE LIMITED TO, THE PURCHASE PRICE PAID TO SUCH THIRD PARTY FOR
PRODUCT, ANY ACTUAL COSTS INCURRED BY SONUS UNDER ITS CONTRACT MANUFACTURING
AGREEMENT WITH SUCH THIRD PARTY, AND COSTS INCURRED BY SONUS FOR API AND
EXCIPIENTS.


3.2          PAYMENTS.  SONUS SHALL INVOICE SCHERING QUARTERLY IN ARREARS FOR
PRODUCT RELEASED BY THE MANUFACTURER.  ALL PAYMENTS DUE HEREUNDER TO SONUS SHALL
BE PAID IN U.S. DOLLARS NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE RECEIPT
DATE OF THE INVOICE.  UPON REQUEST, SONUS AGREES TO PROMPTLY PROVIDE
DOCUMENTATION THAT REASONABLY SUPPORTS ANY AMOUNT INVOICED HEREUNDER.  SCHERING
WILL PAY ANY AND ALL TAXES (OTHER THAN TAXES BASED UPON SONUS’ INCOME), DUTIES,
ASSESSMENTS AND OTHER CHARGES AND EXPENSES IMPOSED BY ANY GOVERNMENT AUTHORITY
IN CONNECTION WITH THE DELIVERY AND SALE OF THE PRODUCT TO SCHERING.


3.3          COST SHARING.  ANY COST SHARING FOR SUPPLY OF PRODUCT PROVIDED FOR
UNDER ARTICLE V OF THE LICENSE AGREEMENT SHALL BE RECONCILED QUARTERLY AS
PROVIDED IN THE LICENSE AGREEMENT.


4.             REGULATORY


4.1          REGULATORY INSPECTIONS.  IF A FACILITY THAT MANUFACTURES THE
PRODUCT IS INSPECTED BY REPRESENTATIVES OF ANY SUPRA-NATIONAL, NATIONAL,
FEDERAL, STATE OR LOCAL REGULATORY AGENCY IN CONNECTION WITH MANUFACTURE OF THE
PRODUCT, SONUS SHALL NOTIFY SCHERING PROMPTLY (BY TELEPHONE AND IN WRITING) UPON
LEARNING OF SUCH INSPECTION, AND SHALL SUPPLY SCHERING WITH COPIES OF ANY
RELATED CORRESPONDENCE OR OTHER DOCUMENTATION, OR PORTIONS THEREOF, IN THE
POSSESSION OF SONUS RELATING TO THE PRODUCT.  SCHERING MAY SEND REPRESENTATIVES
TO SUCH FACILITIES AND PARTICIPATE FULLY

5


--------------------------------------------------------------------------------


in any portion of such inspection, subject to agreement by the Third Party
manufacturer where such agreement by the Third Party manufacturer is required. 
Promptly upon Sonus’ receipt thereof, Sonus shall provide Schering with a copy
of any regulatory letter or comments from any federal, state or local regulatory
agency in connection with the manufacture of the Product, including any Form 483
(Inspectional Observations) or warning letter.


4.2          RECORDS.  SONUS SHALL KEEP COMPLETE, ACCURATE AND AUTHENTIC
ACCOUNTS, NOTES, DATA AND RECORDS OF THE WORK PERFORMED UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, BATCH RECORDS FOR THE PRODUCT).  ALL SUCH
RECORDS RELATING TO THE MANUFACTURE OF THE PRODUCT SHALL BE MAINTAINED FOR SUCH
PERIOD OF TIME AS MAY BE REQUIRED BY APPLICABLE LAWS, RULES OR REGULATIONS AND,
IN ANY EVENT, FOR A PERIOD OF TIME NOT LESS THAN SEVEN (7) YEARS.  PRIOR TO THE
DESTRUCTION OF ANY RECORD, SONUS SHALL GIVE ADVANCE WRITTEN NOTICE TO SCHERING
OF SONUS’ INTENTION TO DESTROY ANY SUCH RECORD; SCHERING SHALL THEN HAVE THE
RIGHT TO REQUEST, RECEIVE AND RETAIN SUCH RECORDS WITH NO FURTHER COMPENSATION
TO SONUS.


5.             CONFIDENTIALITY.  THE PARTIES EACH AGREE THAT THE OBLIGATIONS OF
CONFIDENTIALITY, NON-USE AND NON-DISCLOSURE SET FORTH IN THE LICENSE AGREEMENT
ARE INCORPORATED INTO THIS AGREEMENT FOR PURPOSES OF DETERMINING THE PARTIES’
RIGHTS AND OBLIGATIONS WITH RESPECT TO CONFIDENTIAL INFORMATION DISCLOSED BY
EACH PARTY UNDER THIS AGREEMENT.


6.             TERM AND TERMINATION


6.1          TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE
DATE AND SHALL CONTINUE UNTIL THE EARLIER TO OCCUR OF (I) PRODUCT LAUNCH (AS
DEFINED IN THE LICENSE AGREEMENT); OR (II) THE EFFECTIVE DATE OF TERMINATION OF
THE MSA.


6.2          TERMINATION FOR CAUSE.  EITHER PARTY MAY TERMINATE THIS AGREEMENT
(I) IF THE OTHER PARTY IS IN MATERIAL BREACH OF THIS AGREEMENT AND SUCH BREACH
IS NOT CURED WITHIN NINETY (90) DAYS FOLLOWING RECEIPT BY THE BREACHING PARTY OF
WRITTEN NOTICE FROM THE OTHER PARTY SPECIFYING THE BREACH IN REASONABLE DETAIL
AND DEMANDING ITS CURE; PROVIDED, HOWEVER, THAT, IF SAID BREACH CANNOT BE CURED
DURING SUCH NINETY (90) DAY PERIOD USING DILIGENT EFFORTS, THE BREACHING PARTY
SHALL BE ALLOWED AN ADDITIONAL NINETY (90) DAY PERIOD TO CURE SUCH BREACH
PROVIDED THE BREACHING PARTY HAS COMMENCED A CURE PROMPTLY AFTER RECEIPT OF THE
AFOREMENTIONED WRITTEN NOTICE FROM THE OTHER PARTY AND IS DILIGENTLY PURSUING
COMPLETION OF SUCH CURE; OR (II) IF THE OTHER PARTY EXPERIENCES A BANKRUPTCY
EVENT (AS DEFINED IN THE LICENSE AGREEMENT).


6.3          AUTOMATIC TERMINATION.  THIS AGREEMENT SHALL AUTOMATICALLY
TERMINATE EFFECTIVE ON THE EFFECTIVE DATE OF ANY TERMINATION OF THE LICENSE
AGREEMENT.


6.4          EFFECT OF EARLY TERMINATION BY SCHERING.  IN THE EVENT OF A
BANKRUPTCY EVENT OR A MATERIAL BREACH OF THIS AGREEMENT BY SONUS UNDER SECTION
6.2 (WHICH BREACH IS NOT CURED AS PROVIDED THEREIN), SCHERING MAY ELECT TO
EITHER (A) TERMINATE THIS AGREEMENT IN ITS ENTIRETY, OR (B) CONTINUE TO EXERCISE
ITS RIGHTS UNDER THIS AGREEMENT, IN WHICH CASE SONUS SHALL:  (I) AT SCHERING’S
REQUEST, ASSIGN AND TRANSFER TO SCHERING SONUS’ RIGHTS AND OBLIGATIONS UNDER ANY
CONTRACT MANUFACTURING AGREEMENT(S) AND TAKE WHATEVER ACTIONS ARE REASONABLY
REQUIRED UNDER SUCH AGREEMENT(S) TO EFFECTUATE SUCH ASSIGNMENT AND TRANSFER;
(II) PROVIDE SCHERING WITH ACCESS TO

6


--------------------------------------------------------------------------------


Sonus’ facilities and personnel as reasonably required by Schering to transition
all manufacturing activity for the Product to Schering, its Third Party contract
manufacturers or any other designee; and (iii) use diligent efforts to cooperate
with Schering, its Third Party contract manufacturers and any other designee to
effect a prompt and orderly transition to Schering of any activities being
conducted by or on behalf of Sonus.  Schering shall be entitled to set off any
reasonable expenses Schering incurs as a result of the early transition of
manufacturing responsibilities hereunder first, against any milestone payments
owed to Sonus under the License Agreement and, second, against any royalties
owed to Sonus under the License Agreement.


6.5          SURVIVING OBLIGATIONS.  TERMINATION OR EXPIRATION OF THIS AGREEMENT
SHALL NOT AFFECT ANY RIGHTS OR OBLIGATIONS OF EITHER PARTY THAT MAY HAVE ACCRUED
UP TO THE DATE OF SUCH TERMINATION OR EXPIRATION.  IN ADDITION TO ANY OTHER
REMEDIES PROVIDED IN THIS AGREEMENT, EACH PARTY MAY INSTITUTE ANY OTHER LEGAL
ACTION OR PURSUE ANY OTHER REMEDY AGAINST THE OTHER PARTY PERMITTED BY
APPLICABLE LAW.  THE RIGHTS AND OBLIGATIONS SET FORTH IN THIS AGREEMENT SHALL
EXTEND BEYOND THE EXPIRATION OR TERMINATION OF THIS AGREEMENT TO THE EXTENT THAT
THE SURVIVAL OF SUCH RIGHTS OR OBLIGATIONS IS NECESSARY TO PERMIT THEIR COMPLETE
FULFILLMENT OR DISCHARGE.  WITHOUT LIMITING IN ANY WAY THE GENERALITY OF THE
FOREGOING, THE FOLLOWING PROVISIONS OF THIS AGREEMENT, STRICTLY AND ONLY IN
ACCORDANCE WITH THEIR EXPRESS TERMS, SHALL SURVIVE TERMINATION OR EXPIRATION OF
THIS AGREEMENT:  SECTIONS 1, 4.2, 5, 6.4, 6.5, 7.4, 7.5, 8, AND 9.


7.             REPRESENTATIONS, WARRANTIES AND COVENANTS.


7.1          PRODUCT WARRANTY.  SONUS REPRESENTS AND WARRANTS THAT ALL PRODUCT
SUPPLIED BY IT PURSUANT TO THIS AGREEMENT:  (A) SHALL BE MANUFACTURED AND
PACKAGED IN COMPLIANCE WITH CGMP AND OTHER APPLICABLE LAWS, RULES AND
REGULATIONS; (B) SHALL CONFORM TO THE SPECIFICATIONS IN EFFECT AT THE TIME OF
DELIVERY; (C) SHALL NOT BE ADULTERATED OR MISBRANDED WITHIN THE MEANING OF THE
FD&C ACT, AND (D) AT THE TIME OF DELIVERY, SHALL BE FREE AND CLEAR OF ANY LIEN
OR ENCUMBRANCE.


7.2          QUALIFIED PERSONNEL.  SONUS SHALL ENGAGE AND EMPLOY ONLY
PROFESSIONALLY QUALIFIED PERSONNEL TO PERFORM THE SERVICES CONTEMPLATED
HEREUNDER.  SONUS REPRESENTS AND WARRANTS THAT IT SHALL NOT USE THE SERVICES OF
ANY PERSON IN CONNECTION WITH ACTIVITIES UNDER THIS AGREEMENT WHO HAS EITHER
BEEN (A) DEBARRED OR SUSPENDED UNDER THE FD&C ACT, OR (B) CHARGED WITH A
VIOLATION OF ANY LAWS OR REGULATIONS RELATING TO THE REGULATION OF ANY DRUG
PRODUCT UNDER THE FD&C ACT OR ANY SIMILAR LAW OR REGULATION IN FORCE IN ANY
COUNTRY OF THE TERRITORY.


7.3          COMPLIANCE WITH LAWS.  SONUS REPRESENTS AND WARRANTS THAT IT SHALL
COMPLY, AND SHALL CONTRACTUALLY REQUIRE THAT IT’S AFFILIATES AND THIRD PARTY
CONTRACT MANUFACTURERS COMPLY, WITH ALL APPLICABLE LAWS, GUIDELINES,
REGULATIONS, RULES AND OTHER REQUIREMENTS OF ANY GOVERNMENT OR ANY REGULATORY
AUTHORITY IN PERFORMING ITS OBLIGATIONS HEREUNDER.


7.4          DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE WARRANTIES SET FORTH IN
SECTIONS 7.1, 7.2, AND 7.3 ABOVE, NEITHER PARTY GRANTS, AND EACH PARTY HEREBY
EXPRESSLY DISCLAIMS, ALL WARRANTIES OF ANY KIND, EXPRESS, STATUTORY OR IMPLIED,
INCLUDING WITHOUT LIMITATION WARRANTIES OF DESIGN, MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

7


--------------------------------------------------------------------------------



7.5          LIMITATION OF LIABILITY.  EXCEPT FOR LIABILITY FOR BREACH OF
SECTION 5, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR A PARTIES’ PERFORMANCE OF ITS OBLIGATIONS HEREUNDER; PROVIDED,
HOWEVER, THAT THIS SECTION 7.5 SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S
INDEMNIFICATION RIGHTS OR OBLIGATIONS UNDER SECTION 8.


8.             INDEMNIFICATION.


8.1          INDEMNIFICATION BY SONUS.  SONUS SHALL INDEMNIFY, DEFEND AND HOLD
SCHERING, ITS AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS
(THE “SCHERING INDEMNITEES”) HARMLESS FROM AND AGAINST ANY AND ALL THIRD PARTY
CLAIMS, SUITS, PROCEEDINGS, DAMAGES, EXPENSES (INCLUDING COURT COSTS AND
REASONABLE ATTORNEYS’ FEES AND EXPENSES) AND RECOVERIES (COLLECTIVELY, “CLAIMS”)
TO THE EXTENT THAT SUCH CLAIMS ARISE OUT OF, ARE BASED ON, OR RESULT FROM: 
(A) ALLEGATIONS BY THIRD PARTIES THAT THE USE OF THE PRODUCT MANUFACTURED BY OR
ON BEHALF OF SONUS CAUSED PERSONAL INJURY OR DEATH; (B) SONUS’ BREACH OF ITS
OBLIGATIONS, REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT; OR (C) THE
WILLFUL MISCONDUCT OR NEGLIGENT ACTS OF SONUS OR ITS DIRECTORS, OFFICERS,
AGENTS, AND EMPLOYEES.  THE FOREGOING INDEMNITY OBLIGATION SHALL NOT APPLY TO
THE EXTENT THAT ANY CLAIM ARISES FROM, IS BASED ON, OR RESULTS FROM:  (I) THE
WILLFUL MISCONDUCT OR NEGLIGENT ACTS OF ANY OF THE SCHERING INDEMNITEES; OR
(II) A BREACH BY SCHERING OF ITS OBLIGATIONS, REPRESENTATIONS OR WARRANTIES
UNDER THE AGREEMENT.


8.2          INDEMNIFICATION BY SCHERING.  SCHERING SHALL INDEMNIFY, DEFEND AND
HOLD SONUS AND SONUS’ OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS (THE “SONUS
INDEMNITEES”) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS TO THE EXTENT THAT
SUCH CLAIMS ARISE OUT OF, ARE BASED ON, OR RESULT FROM: (A) SCHERING’S BREACH OF
ITS OBLIGATIONS, REPRESENTATIONS OR WARRANTIES UNDER THE AGREEMENT; OR (B) THE
WILLFUL MISCONDUCT OR NEGLIGENT ACTS OF ANY OF THE SCHERING INDEMNITEES.  THE
FOREGOING INDEMNITY OBLIGATION SHALL NOT APPLY TO THE EXTENT THAT ANY CLAIM
ARISES FROM, IS BASED ON, OR RESULTS FROM: (I) ALLEGATIONS BY THIRD PARTIES THAT
THE USE OF THE PRODUCT MANUFACTURED BY OR ON BEHALF OF SONUS CAUSED PERSONAL
INJURY OR DEATH; (II) THE WILLFUL MISCONDUCT OR NEGLIGENT ACTS OR OMISSIONS OF
ANY OF THE SONUS INDEMNITEES; OR (III) A BREACH BY SONUS OF ITS OBLIGATIONS,
REPRESENTATIONS OR WARRANTIES UNDER THE AGREEMENT.


8.3          INDEMNIFICATION PROCEDURES.  A PERSON OR ENTITY THAT INTENDS TO
CLAIM INDEMNIFICATION UNDER THIS SECTION 8 (THE “INDEMNITEE”) SHALL PROMPTLY
NOTIFY THE OTHER PARTY (THE “INDEMNITOR”) OF ANY CLAIM IN RESPECT OF WHICH THE
INDEMNITEE INTENDS TO CLAIM SUCH INDEMNIFICATION, AND THE INDEMNITOR SHALL
ASSUME THE DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNITEE, WHETHER OR NOT SUCH CLAIM IS RIGHTFULLY BROUGHT; PROVIDED, HOWEVER,
THAT AN INDEMNITEE SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, AT ITS OWN
EXPENSE.  THE INDEMNITY AGREEMENT IN THIS SECTION 8 SHALL NOT APPLY TO AMOUNTS
PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE
CONSENT OF THE INDEMNITOR, WHICH CONSENT SHALL NOT BE WITHHELD OR DELAYED
UNREASONABLY.  THE FAILURE TO DELIVER NOTICE TO THE INDEMNITOR WITHIN A
REASONABLE TIME AFTER THE COMMENCEMENT OF ANY SUCH CLAIM, ONLY TO THE EXTENT
PREJUDICIAL TO ITS ABILITY TO DEFEND SUCH ACTION, SHALL RELIEVE SUCH INDEMNITOR
OF LIABILITY TO THE INDEMNITEE UNDER THIS SECTION 8, BUT THE OMISSION SO TO
DELIVER NOTICE TO THE INDEMNITOR WILL NOT RELIEVE IT OF ANY LIABILITY THAT IT
MAY HAVE TO ANY INDEMNITEE OTHERWISE THAN UNDER THIS SECTION 8.  THE INDEMNITEE
UNDER THIS SECTION 8, ITS EMPLOYEES AND AGENTS, SHALL REASONABLY COOPERATE WITH
THE INDEMNITOR

8


--------------------------------------------------------------------------------


and its legal representatives in the investigations of any Claim covered by this
indemnification.  Any actions taken or payments made by an Indemnitor hereunder
shall be without prejudice to the Indemnitor’s right to contest the Indemnitee’s
right to indemnification and subject to refund if the Indemnitor is ultimately
held not to be obligated to indemnify the Indemnitee.


9.             MISCELLANEOUS.


9.1          ASSIGNMENT.  SCHERING MAY ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT IN ANY COUNTRY TO ANY OF ITS AFFILIATES, PROVIDED THAT SUCH
ASSIGNMENT DOES NOT RELIEVE SCHERING OF ITS OBLIGATIONS HEREUNDER OR OTHERWISE
RESULT IN A NOVATION.  EXCEPT AS EXPRESSLY PROVIDED HEREUNDER, NEITHER THIS
AGREEMENT NOR ANY RIGHTS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED OR OTHERWISE
TRANSFERRED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  NOTWITHSTANDING THE
FOREGOING, EITHER PARTY CAN SELL, TRANSFER OR ASSIGN ITS RIGHTS UNDER THE
AGREEMENT TO ANY THIRD PARTY AS PART OF A SALE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF SUCH PARTY OR IN CONNECTION WITH A MERGER OR CONSOLIDATION;
PROVIDED THAT SUCH THIRD PARTY EXPRESSLY AGREES IN WRITING TO ASSUME AND PERFORM
ALL OF THE DUTIES AND OBLIGATIONS OF SUCH PARTY UNDER THIS AGREEMENT. THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES. 
ANY ASSIGNMENT NOT IN ACCORDANCE WITH THIS AGREEMENT SHALL BE NULL AND VOID, AND
OF NO LEGAL EFFECT.


9.2          FORCE MAJEURE.  NEITHER PARTY SHALL BE HELD LIABLE OR RESPONSIBLE
TO THE OTHER PARTY NOR BE DEEMED TO HAVE DEFAULTED UNDER OR BREACHED THIS
AGREEMENT FOR FAILURE OR DELAY IN FULFILLING OR PERFORMING ANY TERM OF THIS
AGREEMENT (OTHER THAN NON-PAYMENT) WHEN SUCH FAILURE OR DELAY IS CAUSED BY OR
RESULTS FROM CAUSES BEYOND THE REASONABLE CONTROL OF THE AFFECTED PARTY,
INCLUDING, BUT NOT LIMITED TO, FIRE, FLOODS, EMBARGOES, WAR, ACTS OF WAR
(WHETHER WAR BE DECLARED OR NOT), INSURRECTIONS, RIOTS, CIVIL COMMOTIONS,
STRIKES, LOCKOUTS OR OTHER LABOR DISTURBANCES, FAILURES OF THIRD PARTIES TO
SUPPLY MATERIALS OR PRODUCTS, ACTS OF GOD OR ACTS, OMISSIONS OR DELAYS IN ACTING
BY THE OTHER PARTY.


9.3          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT THAT
NO CONFLICT OF LAWS PROVISION SHALL BE APPLIED TO MAKE THE LAWS OF ANY OTHER
JURISDICTION APPLICABLE TO THIS AGREEMENT.


9.4          WAIVER.  EXCEPT AS SPECIFICALLY PROVIDED FOR HEREIN, THE WAIVER
FROM TIME TO TIME BY EITHER OF THE PARTIES OF ANY OF THEIR RIGHTS OR THEIR
FAILURE TO EXERCISE ANY REMEDY SHALL NOT OPERATE OR BE CONSTRUED AS A CONTINUING
WAIVER OF SAME OR OF ANY OTHER OF SUCH PARTY’S RIGHTS OR REMEDIES PROVIDED IN
THIS AGREEMENT.


9.5          SEVERABILITY.  IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


9.6          NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED BY FIRST-CLASS, REGISTERED OR
CERTIFIED MAIL, POSTAGE PAID, OR DELIVERED

9


--------------------------------------------------------------------------------


personally, by overnight delivery service addressed as follows:

 

If to Sonus:

Sonus Pharmaceuticals, Inc.

 

 

22026 20th Avenue, S.E.

 

 

Bothell, Washington 98021

 

 

Attention: President

 

 

 

 

Copy to:

K. C. Schaaf, Esq.

 

 

Stradling Yocca Carlson & Rauth

 

 

660 Newport Center Drive, Suite 1600

 

 

Newport Beach, CA 92660

 

 

Telephone: (949) 725-4000

 

 

Facsimile: (949) 725-4100

 

 

 

 

If to Schering:

Schering Aktiengesellschaft

 

 

Müllerstraße 178

 

 

13342 Berlin

 

 

Germany

 

 

Attn: Head of Legal department

 

 

 

 

Copy to:

Berlex Pharmaceuticals, an Operating Unit of Berlex, Inc.

 

 

340 Changebridge Road

 

 

Montville, New Jersey 07045

 

 

Attn: Head of Oncology Global Business Unit

 

 

 

 

Copy to:

Berlex Pharmaceuticals, an Operating Unit of Berlex, Inc.

 

 

340 Changebridge Road

 

 

Montville, New Jersey 07045

 

 

Attn: General Counsel

 

Either Party may by like notice specify or change an address to which notices
and communications shall thereafter be sent.  Notices sent by mail or overnight
delivery service shall be effective upon receipt, and notices given personally
shall be effective when delivered.


9.7          INDEPENDENT CONTRACTORS.  IT IS EXPRESSLY AGREED THAT SONUS AND
SCHERING SHALL BE INDEPENDENT CONTRACTORS AND THAT THE RELATIONSHIP BETWEEN THE
TWO PARTIES SHALL NOT CONSTITUTE A PARTNERSHIP OR AGENCY OF ANY KIND.  NEITHER
SONUS NOR SCHERING SHALL HAVE THE AUTHORITY TO MAKE ANY STATEMENTS,
REPRESENTATIONS OR COMMITMENTS OF ANY KIND, OR TO TAKE ANY ACTION, WHICH SHALL
BE BINDING ON THE OTHER PARTY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY.


9.8          AFFILIATES; SUBCONTRACTORS.  EACH PARTY MAY USE AFFILIATES TO
PERFORM SUCH PARTY’S OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT
SUCH PARTY CONTRACTUALLY BINDS SUCH AFFILIATE TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE ORIGINAL PARTY GUARANTEES THE

10


--------------------------------------------------------------------------------


performance of its Affiliate.  Each Party shall have the right to engage Third
Party subcontractors or consultants to perform certain of its obligations under
this Agreement; provided, however, that such subcontractors or consultants are
contractually bound to the terms and conditions of this Agreement and the
original Party guarantees the performance of such subcontractor or consultants.


9.9          RULES OF CONSTRUCTION.  THE PARTIES HERETO AGREE THAT THEY HAVE
BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT AND, THEREFORE, WAIVE THE APPLICATION OF ANY LAW, REGULATION, HOLDING
OR RULE OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER
DOCUMENT WILL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR
DOCUMENT.


9.10        ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT (INCLUDING THE EXHIBITS
ATTACHED HERETO) SETS FORTH ALL OF THE COVENANTS, PROMISES, AGREEMENTS,
WARRANTIES, REPRESENTATIONS, CONDITIONS AND UNDERSTANDINGS BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT SUPERSEDES AND
TERMINATES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.  THERE ARE NO COVENANTS, PROMISES,
AGREEMENTS, WARRANTIES, REPRESENTATIONS CONDITIONS OR UNDERSTANDINGS, EITHER
ORAL OR WRITTEN, BETWEEN THE PARTIES OTHER THAN AS SET FORTH HEREIN.  NO
SUBSEQUENT ALTERATION, AMENDMENT, CHANGE OR ADDITION TO THIS AGREEMENT SHALL BE
BINDING UPON THE PARTIES HERETO UNLESS REDUCED TO WRITING AND SIGNED BY THE
RESPECTIVE AUTHORIZED OFFICERS OF THE PARTIES.


9.11        HEADINGS.  THE CAPTIONS CONTAINED IN THIS AGREEMENT ARE NOT A PART
OF THIS AGREEMENT, BUT ARE MERELY GUIDES OR LABELS TO ASSIST IN LOCATING AND
READING THE SEVERAL ARTICLES HEREOF.


9.12        PUBLICITY.  SCHERING AND SONUS SHALL CONSULT WITH EACH OTHER BEFORE
ISSUING ANY PRESS RELEASE WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND NEITHER SHALL ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY
SUCH PUBLIC STATEMENT WITHOUT THE PRIOR CONSENT OF THE OTHER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER, (I) THAT A PARTY MAY,
WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY, ISSUE SUCH PRESS RELEASE OR MAKE
SUCH PUBLIC STATEMENT AS MAY UPON THE ADVICE OF COUNSEL BE REQUIRED BY LAW OR
THE RULES AND REGULATIONS OF THE NASDAQ OR ANY STOCK EXCHANGE, OR UNDER
APPLICABLE SECURITIES LAWS, IF IT HAS USED REASONABLE EFFORTS TO CONSULT WITH
THE OTHER PARTY PRIOR THERETO, AND (II) SUCH CONSENT SHALL BE DEEMED TO HAVE
BEEN GIVEN IF THE RECIPIENT OF THE PRESS RELEASE OR PUBLIC STATEMENT FAILS TO
RESPOND TO THE OTHER PARTY WITHIN FORTY-EIGHT (48) HOURS AFTER THE RECIPIENT’S
RECEIPT OF SUCH PRESS RELEASE OR PUBLIC STATEMENT DELIVERED IN ACCORDANCE WITH
THE TERMS OF SECTION 9.6.  NO SUCH CONSENT OF THE OTHER PARTY SHALL BE REQUIRED
TO RELEASE INFORMATION WHICH HAS PREVIOUSLY BEEN MADE PUBLIC.


9.13        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


9.14        FURTHER ASSURANCES.  EACH PARTY AGREES TO EXECUTE, ACKNOWLEDGE AND
DELIVER SUCH FURTHER INSTRUCTIONS, AND TO DO ALL SUCH OTHER ACTS, AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER TO CARRY OUT THE PURPOSES AND INTENT OF THIS
AGREEMENT.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and year first above
written.

 

SCHERING AKTIENGESELLSCHAFT

 

SONUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Joachim Schmidt

 

By:

/s/ Michael A. Martino

 

 

 

Name:

Joachim Schmidt

 

Name: Michael A. Martino

 

 

 

Title:

Head R&D Quality and Operations

 

Title: President and CEO

 

 

 

 

 

 

By:

/s/ Dr. Michael Hildebrand

 

 

 

 

 

Name:

Dr. Michael Hildebrand

 

 

 

 

 

Title:

Head Global Pharmaceutical Development

 

 

 

 

12


--------------------------------------------------------------------------------


EXHIBIT A

QUALITY AGREEMENT FOR THE MANUFACTURING AND SUPPLY

OF TOCOSOL® PACLITAXEL INJECTABLE EMULSION

Between

Sonus Pharmaceuticals, Inc.

And

Sicor Pharmaceuticals, Inc.

(Effective as of February 1, 2005)

13


--------------------------------------------------------------------------------


EXHIBIT B

FINISHED PRODUCT SPECIFICATION

TOCOSOL® PACLITAXEL INJECTABLE EMULSION, 10 mg/mL

 

Test

 

Description

 

Specification

Color and Appearance

 

Visual

 

White /off-white to pale yellow milky, opalescent liquid



Paclitaxel ID Assay

 

HPLC

 

RT matches reference
9.0 — 11.0 mg/mL (90% to 110% of label claim)

Paclitaxel Purity

 

HPLC

 


Degradation Products,%
NMT
0.8%                                                                                     
Baccatin III
NMT
0.8%                                                                                     
10-Deacetylpaclitaxel
NMT
0.5%                                                                                     
10-Deacetyl-7epipaclitaxel
NMT
0.6%                                                                                     
7-Epipaclitaxel
For Information Only                                PEG Ester Side Chain

 

Impurities,%
For Information Only                                Cephalamannine
For Information Only                                Paclitaxel C
For Information Only                                7 Epi-Cephalomannine
For Information Only                                N Methyl Taxol C

 

NMT
0.1%                                                                                     
Any Other
NMT
3.0%                                                                                     
Total Degradants + Impurities + Any
Other

Vitamin E ID Assay (Target)

 

HPLC

 

RT matches ref.
Report value
(70 — 90 mg/mL)

TPGS ID Assay (Target)

 

HPLC

 

RT matches ref.
Report value
(40 — 60 mg/mL)

Mean Particle Diameter

 

Polarization Intensity
Differential Scattering

 

NMT 150 nm

Distribution Limits
Particle% volume

 

Diffraction

 

1.261µm to 4.655µm, NMT 5%
> 4.655µm, None Detected

pH

 

H+ Electrode

 

4.0 — 7.0

Particulate Matter

 

Microscopic Count

 

NMT 3,000 > 10 µm (particles per container), and NMT
300 > 25 µm (particles per container)

Volume in Container

 

Volumetric

 

Volume not less than labeled volume

Sterility

 

USP

 

No microbial growth

Endotoxin

 

LAL

 

< 0.4 EU/mg

 

14


--------------------------------------------------------------------------------


 

EXHIBIT C

Agreement on Responsibility Defined

Regarding Manufacture and Quality Control

Attachment C to the Clinical Supply Agreement

between

SCHERING AKTIENGESELLSCHAFT

(“SCHERING”)

and

SONUS Pharmaceuticals Inc.

covering the clinical supply of

TOCOSOL® Paclitaxel

15


--------------------------------------------------------------------------------


   

 

 

SONUS

 

Schering

I.  MATERIALS

 

 

 

 

1.  STARTING MATERIALS (without active ingredients)

 

 

 

 

·  Quality Specifications, Testing Standards

 

x

 

 

·  Purchase

 

x

 

 

·  Testing and release of starting materials supplied by third parties

 

x

 

 

·  Retention of reserve samples

 

x

 

 

·  Shipment responsibility

 

x

 

 

2. ACTIVE PHARMACEUTICAL INGREDIENTS

 

 

 

 

·  Quality Specifications, Testing Standards

 

x

 

 

·  Purchase

 

x

 

 

·  Testing and release of active pharmaceutical ingredient(s) supplied by third
parties

 

x

 

 

·  Retention of batch documentation

 

x

 

 

·  Retention of reserve samples

 

x

 

 

·  Shipment responsibility

 

x

 

 

3. PACKAGING MATERIALS

 

 

 

 

A. Primary Packaging

 

 

 

 

·  Quality Specifications, Testing Standards

 

x

 

 

·  Purchase

 

x

 

 

·  Approval of master for printed packaging materials

 

x

 

x

·  Testing and release of packaging materials

 

x

 

 

·  Retention of batch documentation

 

x

 

 

·  Retention of reserve samples

 

x

 

 

B. Secondary Packaging

 

 

 

 

·  Quality Specifications, Testing Standards

 

 

 

x

·  Purchase

 

 

 

x

·  Testing and release of packaging materials

 

 

 

x

·  Retention of batch documentation

 

 

 

x

·  Retention of reserve samples

 

 

 

x

 

16


--------------------------------------------------------------------------------


 

4. BULK PRODUCT

 

 

 

 

·  Quality Specifications, Testing Standard

 

x

 

 

·  Retention of reserve samples

 

x

 

 

·  Shipment responsibility

 

x

 

 

5. FINISHED PRODUCT

 

 

 

 

·  Bill of materials

 

x

 

 

·  Quality Specifications, Testing Standard

 

 

 

x

·  Identity testing and release of Bulk product supplied by SONUS

 

 

 

x

·  Retention of reserve samples

 

 

 

x

·  Follow-up-Stability

 

x

 

 

·  Certificate of Analysis

 

x

 

 

·  Certificate of Compliance

 

x

 

 

II. PROCESSES, PROCEDURES

 

 

 

 

6. BULK PRODUCTION

 

 

 

 

·  Processing Instructions

 

x

 

 

·  In-process controls

 

x

 

 

·  Testing and release of Bulk product

 

x

 

 

·  Retention of original batch documentation

 

x

 

 

·  Copy of batch documentation

 

 

 

x

7. PACKAGING

 

 

 

 

·  Packaging instructions

 

x

 

 

·  Filling in primary packaging materials including IPC

 

x

 

 

·  Labeling of primary packaging materials including IPC

 

x

 

x

·  Packaging in secondary packaging material including IPC

 

 

 

x

·  Labeling of secondary packaging material including IPC

 

 

 

x

·  Packaging of Product for distribution

 

 

 

x

·  Testing and final release for clinical trials

 

 

 

x

·  Distribution to clinical trial sites

 

 

 

x

 

17


--------------------------------------------------------------------------------


 

8. COMPLAINTS

 

 

 

 

·  Registration of complaints

 

 

 

x

·  Investigation of complaints

 

x

 

x

·  Corrective actions

 

x

 

x

·  Answer to complainant

 

 

 

x

·  Documentation

 

x

 

x

 

 

 

 

 

9. OTHERS

 

 

 

 

·  Shipment instructions

 

 

 

x

 

 

18


--------------------------------------------------------------------------------